Citation Nr: 1021058	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-36 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for hearing loss 
in the left ear prior to August 31, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.G. 


ATTORNEY FOR THE BOARD

Katie K. Molter

INTRODUCTION

The Veteran served on active duty from March 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision in 
which the RO found that a December 1946 decision contained 
clear and unmistakable error, and as such established service 
connection for hearing loss in the left ear, rated as 
noncompensable, effective March 18, 1946.  See 38 C.F.R. 
§ 3.105(a) (2009).  The Veteran perfected an appeal with 
regard to the noncompensable rating assigned.  Because the 
Veteran has disagreed with the initial rating assigned 
following the grant of service connection, the Board has 
characterized the issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The Veteran and D.G. testified before a Decision Review 
Office in March 2009.  A transcript of that hearing has been 
reviewed and associated with the claims file.  This claim was 
before the Board in December 2009 and was remanded for 
further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran 
had compensable hearing loss in the left ear prior to August 
31, 2007.  





CONCLUSION OF LAW

The criteria for a compensable disability rating for left ear 
hearing loss prior to August 31, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.7 (2009); Veterans Administration, Schedule for Rating 
Disabilities 61-63 (U.S. Government Printing Office, 
Washington, D.C.) (1945); 38 C.F.R. §§ 4.85-4.87, former 
Diagnostic Codes 6250-6256 (1969, 1986, 1988) and current 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2009), was signed into law 
on November 9, 2000.  Implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2009).  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.

The courts have held, and VA's General Counsel has agreed, 
that where an underlying claim for service connection has 
been granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or address prejudice 
from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claim decided herein.  The Veteran's service treatment 
records, VA treatment records, and the report of a December 
2007 VA examination have been associated with the claims 
file.  This claim was remanded in December 2009.  The remand 
directed the RO to contact the Veteran and attempt to obtain 
any outstanding records relevant to the claim.  The Veteran 
responded in a February 2010 letter and stated that he had 
desperately tried to obtain records from previous employers 
and treatment providers but that the records no longer 
existed.  Thus, the Board finds that the RO complied with the 
December 2009 remand instructions and all relevant obtainable 
evidence has been associated with the claims file.  

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above; it finds that the notice and development of 
the claim decided herein has been consistent with these 
provisions.  Accordingly, the Board will proceed to a 
decision on the merits.

II.  Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2009).  Specific 
diagnostic codes will be discussed where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a Veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

In evaluating hearing impairment, disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are performed.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  Evaluations of hearing impairment 
range from noncompensable (0 percent) to 100 percent based on 
organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
the average hearing threshold, as measured by pure tone 
audiometric tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second (Hertz).  The rating schedule 
establishes 11 auditory acuity levels, designated from Level 
I for essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) provide that, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.

The provisions of 38 C.F.R. § 4.86(b) now provide that, when 
the pure tone threshold is 30 decibels or less at 1000 hertz, 
and 70 decibels or more at 2000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

III.  Analysis

After a review of the medical evidence, the Board finds that 
the Veteran's left ear hearing loss does not warrant a 
compensable rating prior to August 31, 2007.  

The Veteran's service treatment records show that upon 
entrance examination the Veteran had normal hearing of 15/15 
in the right and left ears.  Upon discharge examination he 
had hearing of 15/15 in both ears (by spoken and whispered 
voice), with no disease or defects found on examination; 
although a notation of defective hearing in the left ear was 
recorded in the summary of defects.  However, there was no 
indication of audiometric findings for the Veteran's hearing 
disability.  The next piece of evidence that speaks to the 
Veteran's left ear hearing impairment is an August 2004 VA 
treatment record which notes, upon physical examination, that 
the Veteran was "deaf "in his left ear.  The only other 
evidence of record which documents the Veteran's left ear 
hearing impairment is the results of the December 2007 VA 
audiological examination, which contains audiometric 
findings.  

Thus, since service connection to August 31, 2007 there are 
no audiometric evaluations of record to apply to the rating 
criteria.  As previously noted when evaluating service-
connected hearing loss, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
performed.  Because there are no audiometric findings of 
record the Board must deny the Veteran's claim for a 
compensable rating prior to August 31, 2007, as any rating 
assigned would be purely speculative.  The Board notes that 
the rating criteria for hearing impairment have been modified 
numerous times between March 1946 and 2007 and the Board has 
considered all former rating criteria in rendering this 
decision, however, none of the former criteria allow for a 
compensable rating; especially since the record shows normal 
hearing in both ears, based on actual testing conducted of 
the Veteran on service entrance and discharge, and shows no 
loss by spoken or whispered voice on discharge as compared 
with the test results recorded on entrance.  Veterans 
Administration, Schedule for Rating Disabilities 61-63 (U.S. 
Government Printing Office, Washington, D.C.) (1945); 
38 C.F.R. §§ 4.85-4.87 (1969, 1986, 1988).

Although the Veteran was found to have manifestations 
sufficient for a 20 percent disability rating upon evaluation 
in August 2007, there is no objective evidence demonstrating 
the manifestations required to support a compensable rating 
for the Veteran's hearing loss during the applicable rating 
period on appeal prior to that date.  As such, the effective 
date for the grant of the 20 percent rating for his service-
connected hearing loss is already earlier than the first date 
in which it was factually ascertainable that his 
symptomatology had approximated the 20 percent criteria.  See 
38 C.F.R. § 3.400(b), (o). See, too, Meeks v. West, 216 F.3d 
1363 (Fed. Cir. 2000) (the date of entitlement to award of 
benefits, i.e., service connection, does not necessarily 
coincide with the date entitled to a certain rating).

The Board acknowledges the Veteran's, his friends', and son's 
written statements in support of his claim.  However, none of 
this evidence provides a basis for allowance of the claim.  
As laypersons without the appropriate medical training and 
expertise, the Veteran and his friends and family are not 
competent to provide a medical opinion of the severity of the 
Veteran's left ear hearing loss.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

The Board has considered whether this case should be referred 
for extra-schedular consideration, but the record does not 
reflect the Veteran has required frequent hospitalizations 
for his left ear hearing disability or that the 
manifestations of the disability are in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation. Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.

The Board finds the criteria for compensable evaluation for 
left ear hearing loss prior to August 31, 2007, are not met.  
As the Board finds that the record presents no basis for an 
assignment of a compensable rating prior to August 31, 2007, 
there is no basis for staged ratings of the disability 
pursuant to Fenderson and Hart. Fenderson, 12 Vet. App. at 
126; Hart, 21 Vet. App. at 509-10.  Accordingly, the claim 
must be denied.  As the evidence preponderates against the 
claim, the benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to an initial compensable rating for hearing loss 
in the left ear prior to August 31, 2007, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


